Citation Nr: 0110505	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for loss of the senses of 
smell and taste.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision in which 
the RO denied service connection for loss of the senses of 
smell and taste as not well-grounded.  The veteran filed a 
timely notice of disagreement and his appeal has been 
perfected to the Board.

In December 1999, the veteran's representative requested that 
the RO recharacterize the issue as entitlement to service 
connection for nerve damage as a residual of oral surgery.  
However, the RO has adjudicated the issue of entitlement to 
service connection for nerve damage as a residual of oral 
surgery, although by installments.  In June 1979, the RO 
determined that the veteran was entitled to service 
connection for paresthesia of the left side of the tongue, a 
result of in-service oral surgery.  Furthermore, in January 
1983, the RO denied service connection for left ear hearing 
loss, a left facial side disorder, and a left eye disorder, 
claimed as a result of nerve damage due to in-service oral 
surgery. 

The Board further notes that in correspondence to the RO in 
March 1999 and during a VA examination in January 2000, the 
veteran mentioned difficulty swallowing, or dysphagia, and a 
jaw disorder as a result of active service.  The Board 
construes the veteran's statements regarding his dysphagia 
and jaw disorder as an informal claim of entitlement to 
service connection for a jaw disorder.  The RO has not 
adjudicated that claim, and, therefore, it is referred to the 
RO for initial consideration.

Finally, it appears that the veteran and his representative 
may, in fact, be making arguments on appeal which pertain to 
entitlement to service connection for the loss of the senses 
of taste and smell under the provisions of 38 C.F.R. § 3.310 
pertaining to secondary service connection.  That basis of 
entitlement has not been adjudicated by the RO; if the 
veteran wishes to pursue a claim under a theory of secondary 
service connection, he may file an application at the RO.


REMAND

The veteran and his representative contend that the veteran 
lost his senses of smell and taste as a result of oral 
surgery in service.

Service medical records reveal that in June 1977, the veteran 
reported paresthesia of the left side of his tongue after 
undergoing oral surgery.  The veteran was diagnosed with 
nerve damage due to anesthesia in December 1977.

A VA neurological examination was provided to the veteran in 
January 2000.  The examiner noted that the patient was not 
able to identify taste on the left side of his tongue and 
noted normal smell bilaterally.  The examiner reported that 
the neurological examination was inconsistent, and the 
examiner could not demonstrate any objective cranial nerve 
dysfunction.

The Board finds that further development is warranted to 
comply with the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 and thereby provide 
the veteran with an opportunity to submit additional 
supportive evidence and argument to substantiate his claim.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  In 
this regard, the Board notes that the veteran has never been 
advised that he may submit information about medical 
treatment or evaluation of his loss of the senses of smell 
and taste, with attention to current evidence of the claimed 
disabilities, so that pertinent records can be secured for 
review.  Therefore, reasonable efforts must be made to obtain 
records (including private records) that the veteran 
sufficiently identifies, and the veteran must be notified if 
the identified records are unavailable.  Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98.

The Veterans Claims Assistance Act of 2000 also provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The Board acknowledges the development 
efforts of the RO as demonstrated by providing the veteran 
with the January 2000 VA examination.  However, the examiner 
did not address clearly whether a relationship existed 
between the veteran's in-service oral surgery injury and the 
symptomatology of loss of the sense of  taste on the left 
side of the veteran's tongue.  Therefore, inasmuch as there 
is insufficient medical evidence to decide the claim, the 
veteran should be afforded another VA examination.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified below certain assistance that 
must be rendered to comply with the VCAA.  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  The veteran is 
herein advised that, in keeping with the VA's duty to assist, 
as announced in Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991), at least in part the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should ask the veteran to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of loss of the 
senses of smell and taste, which have not 
been obtained to date.  These sources may 
include private medical records showing 
treatment of the claimed disabilities, 
employment physical examinations, or 
personal testimony.  All information 
obtained should be associated with the 
claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any loss of 
the senses of smell and taste.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose any current loss of the senses 
of smell and taste.  The physician should 
render an opinion, as to whether it is as 
least as likely as not that any current 
loss of the senses of smell and taste is 
in any way related to the veteran's 
active military service, to include oral 
surgery in 1977, or whether it is due to 
other causes.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
loss of the senses of smell and taste, 
in light of all applicable evidence and 
pertinent legal authority to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



